DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a reductant delivery system”, “a reductant dosing module”, “a hydrocarbon fluid delivery system”, and “a hydrocarbon fluid dosing module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0111886 to Gonze et al (Gonze).
Regarding claim 11, Gonze discloses an exhaust gas aftertreatment system comprising: 
a first oxidation catalyst (18, fig. 1; [11]) member configured to receive an exhaust gas; 
a reductant decomposition chamber (at 48, fig. 1; [14]) fluidly coupled to the first oxidation catalyst member and configured to receive the exhaust gas from the first oxidation catalyst member; 
a first selective catalytic reduction (SCR) catalyst member ([20, fig. 1; [11; [13]) fluidly coupled to the reductant decomposition chamber and configured to receive the exhaust gas from the reductant decomposition chamber, the first SCR catalyst member comprising at least one of a copper catalyst member, an iron catalyst member, or a vanadia catalyst member; an exhaust gas conduit fluidly coupled to the first SCR catalyst member and configured to receive the exhaust gas from the first SCR catalyst member ([13]); 
a second SCR catalyst member (24, 26; [11]) fluidly coupled to the exhaust gas conduit and configured to receive the exhaust gas from the exhaust gas conduit, the second SCR catalyst member comprising at least one of an ammonia slip catalyst (ASC) member (24, fig. 1; [18]) or an ASC zone-coating; and 
a reductant delivery system (46, 36; fig. 1; [14]) comprising a reductant dosing module coupled to the reductant decomposition chamber and configured to provide reductant into the reductant decomposition chamber; 
wherein the exhaust gas conduit separates the second SCR catalyst member from the first SCR catalyst member (first and second SCRs are separated, fig. 1).

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-8, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of US 2011/0283680 to Gekas et al (Gekas).
Regarding claim 1, Gonze discloses an exhaust gas aftertreatment system comprising: 
an inlet conduit (exhaust pipe 14; fig. 1; [12]) configured to receive exhaust gas from an internal combustion engine (fig. 1); 
a reductant decomposition chamber (at 48 where reductant injected is decomposed when reacts with hot exhaust gas, fig. 1; [14]) fluidly coupled to the inlet conduit and configured to receive the exhaust gas from the inlet conduit; 
a first selective catalytic reduction (SCR) catalyst member (20, fig. 1; [11]) fluidly coupled to the reductant decomposition chamber and configured to receive the exhaust gas from the reductant decomposition chamber; 
a second SCR catalyst member (24, 26, fig. 1; [11]) fluidly coupled to the first SCR catalyst member and configured to receive the exhaust gas from the first SCR catalyst member; 
a particulate filter (28, fig. 1; [11]) fluidly coupled to the second SCR catalyst member and configured to receive the exhaust gas from the second SCR catalyst member; 
a reductant delivery system (46, 36, fig. 1; [14]) comprising a reductant dosing module (46, fig. 1; [14]) coupled to the reductant decomposition chamber and configured to provide reductant into the reductant decomposition chamber.
However, Gonze does not explicitly disclose a mixing chamber fluidly coupled to the second SCR catalyst member and configured to receive the exhaust gas from the second SCR catalyst member and that the particulate filter is fluidly coupled to the mixing chamber and configured to receive the exhaust gas from the mixing chamber; and a hydrocarbon fluid delivery system comprising a hydrocarbon fluid dosing module coupled to the mixing chamber, 
However, Gekas discloses a mixing chamber (into which hydrocarbon 11 is injected, fig. 3; [53]) fluidly coupled to the SCR catalyst member (7, fig. 3; [53]) and configured to receive the exhaust gas from the SCR catalyst member and that the particulate filter (4, fig. 3; [53]) is fluidly coupled to the mixing chamber and configured to receive the exhaust gas from the mixing chamber; and a hydrocarbon fluid delivery system (11, 14, fig. 3; [53]) comprising a hydrocarbon fluid dosing module (14, fig. 3; [53]) coupled to the mixing chamber, the hydrocarbon fluid delivery system configured to provide hydrocarbon fluid into the mixing chamber.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Gekas with the device of Gonze and add the mixing chamber and the hydrocarbon fluid delivery system as taught by Gekas for the advantage of achieving an effective, but simple method for filter regeneration ([2], Gekas).
Once teachings of Gekas are applied to the device of Gonze, the mixing chamber will be placed to receive exhaust gas from the second SCR of Gonze.

Regarding claim 2, Gonze combined with Gekas discloses the exhaust gas aftertreatment system of claim 1, wherein the second SCR catalyst member comprises at least one of an ammonia slip catalyst (ASC) catalyst member (24, fig. fig. 1; [18]; Gonze) or an ASC zone-coating.

Regarding claim 3, Gonze combined with Gekas discloses the exhaust gas aftertreatment system of claim 2, wherein the first SCR catalyst member comprises at least one of a copper 

Regarding claim 4, Gonze combined with Gekas discloses the exhaust gas aftertreatment system of claim 1, further comprising a first oxidation catalyst (18, fig. 1; [11]; Gonze) member fluidly coupled to the inlet conduit and the reductant decomposition chamber, the first oxidation catalyst member configured to receive the exhaust gas from the inlet conduit and to provide the exhaust gas to the reductant decomposition chamber.

Regarding claim 5, Gonze combined with Gekas discloses the exhaust gas aftertreatment system of claim 4, wherein the second SCR catalyst member comprises an ammonia slip catalyst member (24, fig. 1; [18] ; Gonze) that is configured to facilitate a chemical reaction with ammonia in the exhaust gas within the second SCR catalyst member such that an amount of the ammonia included in the exhaust gas provided from the second SCR catalyst member is reduced ([18]; Gonze).

Regarding claim 6, Gonze combined with Gekas discloses the exhaust gas aftertreatment system of claim 4, further comprising a second oxidation catalyst member (10, fig. 3; [53]; Gekas) fluidly coupled to the mixing chamber and the particulate filter, the second oxidation catalyst member configured to receive the exhaust gas from the mixing chamber and provide the exhaust gas to the particulate filter (fig. 3; Gekas).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Gekas with the device 

Regarding claim 7, Gonze combined with Gekas discloses the exhaust gas aftertreatment system of claim 6, wherein the second oxidation catalyst member is configured to convert ammonia to nitrogen (one of ordinary skill in the art would recognize that the oxidation catalyst converts ammonia into nitrogen).

Regarding claim 8, Gonze combined with Gekas discloses the exhaust gas aftertreatment system of claim 1, further comprising an exhaust gas conduit coupled to the first SCR catalyst member and the second SCR catalyst member (see fig. 1; Gonze; first and second SCRs are separated), the exhaust gas conduit providing for a separation between the first SCR catalyst member and the second SCR catalyst member.

Regarding claim 13, Gonze discloses the exhaust gas aftertreatment system of claim 11, but does not explicitly disclose a second oxidation catalyst member fluidly coupled to the second SCR catalyst member and configured to receive the exhaust gas from the second SCR catalyst member.
However, Gekas discloses a second oxidation catalyst member (10, fig. 3; [53]) fluidly coupled to the SCR catalyst member and configured to receive the exhaust gas from the SCR catalyst member.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Gekas with the device 
Once teachings of Gekas are applied to the device of Gonze, the oxidation catalyst will be placed to receive exhaust gas from the second SCR of Gonze.

Regarding claim 14, Gonze combined with Gekas discloses the exhaust gas aftertreatment system of claim 13, further comprising a particulate filter (28, fig. 1; [11]; Gonze; when second oxidation catalyst is added as taught in rejection of claim 13 above) fluidly coupled to the second oxidation catalyst member and configured to receive the exhaust gas from the second oxidation catalyst member.

Regarding claim 15, Gonze combined with Gekas discloses the exhaust gas aftertreatment system of claim 13, wherein the second oxidation catalyst member is configured to convert ammonia to nitrogen (one of ordinary skill in the art would recognize that the oxidation catalyst converts ammonia into nitrogen).

Regarding claim 16, Gonze discloses an exhaust gas aftertreatment system comprising: 
a first oxidation catalyst member (18, fig. 1; [11]) configured to receive an exhaust gas; 
a first selective catalytic reduction (SCR) catalyst member (20, fig. 1; [11]) fluidly coupled to the first oxidation catalyst member and configured to receive the exhaust gas from the first oxidation catalyst member; 
a second SCR catalyst member (24, 26, fig. 1; [11]) fluidly coupled to the first SCR catalyst member and configured to receive the exhaust gas from the first SCR catalyst member; and 

However, Gonze does not explicitly disclose a mixing chamber fluidly coupled to the second SCR catalyst member and configured to receive the exhaust gas from the second SCR catalyst member; a second oxidation catalyst member fluidly coupled to the mixing chamber and configured to receive the exhaust gas from the mixing chamber; the particulate filter fluidly is coupled to the second oxidation catalyst member and configured to receive the exhaust gas from the second oxidation catalyst member; and a hydrocarbon fluid delivery system comprising a hydrocarbon fluid dosing module coupled to the mixing chamber, the hydrocarbon fluid delivery system configured to provide hydrocarbon fluid into the mixing chamber.
However, Gekas discloses a mixing chamber (into which hydrocarbon 11 is injected, fig. 3; [53]) fluidly coupled to the SCR catalyst member (7, fig. 3; [53]) and configured to receive the exhaust gas from the SCR catalyst member; a second oxidation catalyst member (10, fig. 3; [53])  fluidly coupled to the mixing chamber and configured to receive the exhaust gas from the mixing chamber; the particulate filter (4, fig. 3; [53]) fluidly is coupled to the second oxidation catalyst member and configured to receive the exhaust gas from the second oxidation catalyst member (fig. 3); and a hydrocarbon fluid delivery system (11, 14, fig. 3; [53]) comprising a hydrocarbon fluid dosing module (14, fig. 1; [54]) coupled to the mixing chamber, the hydrocarbon fluid delivery system configured to provide hydrocarbon fluid into the mixing chamber (fig. 3).
Once teachings of Gekas are applied to the device of Gonze, the mixing chamber will be placed to receive exhaust gas from the second SCR of Gonze.

Regarding claim 17, Gonze combined with Gekas discloses the exhaust gas aftertreatment system of claim 16, wherein the second SCR catalyst member comprises at least 

Regarding claim 18, Gonze combined with Gekas discloses the exhaust gas aftertreatment system of claim 17, wherein the first SCR catalyst member comprises at least one of a copper catalyst member, an iron catalyst member, or a vanadia catalyst member ([13]; Gonze).

Regarding claim 19, Gonze combined with Gekas discloses the exhaust gas aftertreatment system of claim 18, further comprising an exhaust gas conduit coupled to the first SCR catalyst member and the second SCR catalyst member (see fig. 1; Gonze; first and second SCRs are separated), the exhaust gas conduit providing for a separation between the first SCR catalyst member and the second SCR catalyst member.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over , Gonze combined with Gekas as applied to claim 1 above, and further in view of US 7,703,276 to Ueno.
Regarding claim 9, Gonze combined with Gekas discloses the exhaust gas aftertreatment system of claim 1, but does not explicitly disclose that the reductant delivery system further comprises: a reductant pump that is configured to receive the reductant from a reductant source; and an air pump that is configured to receive air from an air source; and the reductant dosing module is configured to receive the reductant from the reductant pump and the air from the air pump and provide the reductant and the air into the reductant decomposition chamber.
However, Ueno discloses an exhaust gas purifying apparatus for engine wherein the reductant delivery system (6, fig. 2) further comprises: a reductant pump (10, fig. 2; col. 7, lines 
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Ueno with the device of Gonze combined with Gekas and have the reductant delivery system as taught by Ueno so as to prevent clogging of an injection nozzle for supplying a reducing agent to an exhaust gas on an upstream side of a reducing catalyst, and when clogging in the injection nozzle occurs, clears such clogging, to improve the efficiency of NOx purification processing (col. 1, lines 15-19).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonze combined with Gekas as applied to claims 1, and 18  above, respectively, and further in view of US 2006/0101810 to Angelo et al (Angelo).
Regarding claims 10 and 20, Gonze combined with Gekas discloses the exhaust gas aftertreatment system of claims 1 and 18 above, respectively, but does not explicitly disclose that the hydrocarbon fluid delivery system further comprises: a hydrocarbon fluid pump that is configured to receive the hydrocarbon fluid from a reductant source; and an hydrocarbon fluid air pump that is configured to receive air from a hydrocarbon fluid air source; and the hydrocarbon fluid dosing module is configured to receive the hydrocarbon fluid from the hydrocarbon fluid pump and the air from the hydrocarbon fluid air pump and provide the hydrocarbon fluid and the air into the mixing chamber.

Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Angelo with the device of Gonze combined with Gekas and have the hydrocarbon fluid delivery system as taught by Angelo so as to causes the fuel to be well-atomized within the exhaust stream without requiring excessive fuel pressure, thereby uniformly raising the temperature of the exhaust stream to a temperature suitable for regeneration of the diesel particulate filter without creating hot spots or exceeding a temperature that would damage the diesel particulate filter ([7]; Angelo).

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Applicant argues that “one of ordinary skill in the art would understand the "reductant delivery system," "reductant dosing module," "hydrocarbon fluid delivery system," and "hydrocarbon fluid dosing module" as reciting sufficient structure and as being analogous to any of the multitude of terms (such as "clamp," "reciprocating member," "detent mechanism," and "connector assembly") outlined by the M.P.E.P. that were found to not invoke 35 U.S.C. § 112(f). The Examiner should therefore follow 
Applicant also argues that Gonze does not disclose the “ammonia slip catalyst (ASC) member” or an “ASC zone-coating” as required by claim 11. However, the office respectfully disagrees. In paragraphs [11], and [18], Gonze clearly discloses that the oxidation catalyst included in the catalyst 24 has reductant (ammonia) oxidizing function. As such, it is an ammonia oxidation catalyst same as an ammonia slip catalyst as they both oxidize ammonia slipping past the SCR catalysts. As such, the claim limitation is met.
Applicant further argues that Gonze does not disclose, teach, or suggest a "second SCR catalyst member fluidly coupled to the first SCR catalyst member and configured to receive the exhaust gas from the first SCR catalyst member," as recited in independent claim 11. However, the office respectfully disagrees. SCR 26 receives exhaust fluid from catalyst 24 which in turn receives fluid from SCR 20. The limitation “fluidly coupled” is broad enough to encompass second SCR 26 receiving exhaust from first SCR 20 via the oxidation catalyst 24. The claim does not require the first SCR to be directly coupled to the second SCR. As long as the second SCR receives fluids from the first SCR, they are fluidly coupled. As such, the claim limitation is met.
Applicant further argues that Gekas does not disclose a mixing chamber as required by claim 1. However, the office respectfully disagrees. Gekas discloses injection of hydrocarbons (11) into exhaust 
Applicant further argues that Gonze and Gekas do not disclose, teach, or suggest a "first selective catalytic reduction (SCR) catalyst member fluidly coupled to the reductant decomposition chamber and configured to receive the exhaust gas from the reductant decomposition chamber," a "second SCR catalyst member fluidly coupled to the first SCR catalyst member and configured to receive the exhaust gas from the first SCR catalyst member," and a "mixing chamber fluidly coupled to the second SCR catalyst member and configured to receive the exhaust gas from the second SCR catalyst member," as recited in independent claim 1. However, the office respectfully disagrees. Similar to response to the arguments above, Gonze discloses ammonia injector 46 injecting ammonia into exhaust pipe at 36 in fig. 1. The exhaust mixes with the reductant immediately downstream of the injection point and further at mixer 48. This part of the exhaust pipe is considered a mixing chamber. Furtehrmore, SCR 26 receives exhaust fluid from catalyst 24 which in turn receives fluid from SCR 20. The limitation “fluidly coupled” is broad enough to encompass second SCR 26 receiving exhaust from first SCR 20 via the oxidation catalyst 24. The claim does not require the first SCR to be directly coupled to the second SCR. As long as the second SCR receives fluids from the first SCR, they are fluidly coupled. Also, Gekas discloses injection of hydrocarbons (11) into exhaust gas upstream of filter 4. The exhaust gas will mix with the hydrocarbons in the part of the exhaust pipe immediately downstream of the injection site as soon as the exhaust gas and the hydrocarbons meet/collide. Thus, this part of the exhaust pipe is considered a mixing chamber. As such, the claim limitations are met.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.S/Examiner, Art Unit 3746         

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746